 Case 1:20-cv-11297-TLL-PTM ECF No. 3 filed 05/26/20         PageID.55    Page 1 of 2



                     UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF MICHIGAN

KIMBERLY BORCHARD, TIMOTHY DANA,
and HOLLY KOVACS, Individually and
on behalf of all others similarly situated,
                                                     Case No: 1:20-cv-11297

             Plaintiffs,                             Hon. Thomas L. Ludington

vs.

BOYCE HYDRO POWER, LLC, BOYCE HYDRO, LLC,
BOYCE MICHIGAN, LLC,
EDENVILLE HYDRO PROPERTY, LLC,
FOUR LAKES TASK FORCE, LEE W. MUELLER
and JOHN DOES 1-10

             Defendants.



            NOTICE OF APPEARANCE OF ELAINA S. BAILEY

      PLEASE ENTER the appearance of Elaina S. Bailey of the law offices

of SOMMERS SCHWARTZ, P.C., as another attorney of record for

KIMBERLY BORCHARD, TIMOTHY DANA, and HOLLY KOVACS,

individually and as the representatives of a class of similarly situated persons,

in the within cause of action.

                                               SOMMERS SCHWARTZ, P.C.

Dated: May 26, 2020                            By: /s/ Elaina S. Bailey
                                               Elaina S. Bailey (P82461)
                                               One Towne Square, 17th Floor
Case 1:20-cv-11297-TLL-PTM ECF No. 3 filed 05/26/20   PageID.56    Page 2 of 2



                                        Southfield, Michigan 48076
                                        Phone: (248) 355-0300
                                        ebailey@sommerspc.com

                                        Attorney for Plaintiffs and the
                                        Putative Class Members




                                    2
